DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Conventional means for attaching and detaching a portafilter” in claim 1. 
If applicant does not intend to have this limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As Per Claim 1, the claim recites “conventional means for attaching and detaching a portafilter”, however, nowhere in the claims/specification are said means for attaching and detaching a portafilter defined structurally, and is thus unclear as to what means are. For the purposes of examining, the examiner is interpreting any cavity/mechanism capable of attaching said portafiler via a handle as being said conventional means for attaching and detaching. All dependent claims are also deemed indefinite. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bambi (US 2011/0048243) in view of Coccia (US 2009/0308255)
As Per Claim 1, as best understood by the examiner, Bambi discloses a water boiler, for dispenser units of espresso coffee machines [abstract] comprising:
 a first body [refer to annotated Fig. 1, #14 &#16] having an upper end [Fig. 1, #16 ] and a lower end [refer to annotated Fig. 1, #B below], said body [Fig. 1, #14] also having a cavity [Fig. 1, #32], conventional means [Fig. 1, #18; refer to 112(b) rejection above] for attaching and detaching a portafilter [Fig. 1, #24], operable via a handle [Fig. 1, #26], which are located in said lower end [refer to Fig. 1, #B below],

    PNG
    media_image1.png
    605
    720
    media_image1.png
    Greyscale


 a second body [Fig. 1, #30] having a cavity [refer to annotated Fig. 1, #C below] and sealingly connected to the upper end [Fig. 1, #16] of the first body [Fig. 1, #14 & #16; Par. 19; “…an element 30 for diverting and dividing the flow of hot water from the boiler is mounted in a sealed manner to the base 14 of the chamber 12 and extends vertically through the cover 16….”], a bottom wall adjacent [Fig. 1, #D below] to said lower end [Fig. 1, #B below] of said first body [Fig. 1, #14 & #16], a plurality of ducts [Fig. 5, #44a & #44b] formed in said bottom wall [Fig. 1, #D below] and being part of the hydraulic circuit of the dispenser unit for supplying the beverage-forming hot water to the dose of pressed coffee contained in the filter [Par. 22; “…The piston 42 is therefore at the lowermost position inside the body 32, where the conduit 44a, 44b inside it puts the outlet pipe 40 in communication with the bottom of the piston and, hence, through the hollow screw 22 and the finely perforated disc 20, with the filter holder 24 below, containing the coffee powder. In this operating mode, the hot water feed pipe 38 is closed at the inlet 34 of the body 32….”], the boiler  [Par. 19; “…an element 30 for diverting and dividing the flow of hot water from the boiler is mounted in a sealed manner to the base 14 of the chamber 12 and extends vertically through the cover 16…”; the reference explicitly discloses that the boiler is placed above said element (body) 30, in which examiner is interpreting as being part of said boiler] including a tubular element [Fig. 1, #32], having a first end [refer to annotated Fig. 1, #E below], a second end [refer to annotated Fig. 1, #F below] and a predetermined volume capacity [Fig. 1, #32; the tubular element, as shown in the figure 7, has fixed dimensions. Thus, the volume capacity of the tubular element is “predetermined”], the tubular element [Fig. 1, #32] being inserted in at least one of the plurality of ducts [Fig. 1, #44a & #44b] that are part of said hydraulic circuit for supplying hot water to the dose of coffee, said tubular element [Fig. 1, #32] acting as a pre-infusion chamber for the dose of coffee [Claim 1; “…manual operating means at the inlet of each brew group for selectively putting the infusion receptacle in communication with the water feed pipe, with the outlet pipe or with both the pipes in order to preinfuse the coffee powder….” Moreover as further explained in Claim 2-3 “…the manual operating means comprise an element for diverting and dividing the flow of hot water from the boiler….the element for diverting and dividing the flow of hot water comprises: a centrally hollow cylindrical body having in its side WO two openings for connecting its internal cavity to the hot water feed pipe and to the outlet pipe, respectively; a piston that moves axially within the cylindrical body…”; as stated, the element for diverting and dividing flow from the hot water, which his responsible for preinfusing the coffee grounds, included the centrally hollow cylindrical body & the piston] and having its first end [refer to annotated Fig. 1, #E below] removably mounted in an opening of said bottom wall [Fig. 1 #B below] of said first body [Fig. 1, #14 and #16 ; Par. 22; “…The upper portion of the piston 42 protrudes upwards from the body 32, through the cover 16, and ends with a lead screw 46 coupled to a lead nut 48 located at the end of a drive rod 50 having a handle 52 at its opposite end. The rod 50 is made to rotate in a horizontal plane about the lead screw and nut system between two end positions (A, C) in such a way as to raise or lower the piston 42…”; the reference clearly discloses that the piston (tubular element) projects through a hole in the an opening of bottom wall (16) and is able to be moved around said body] , wherein said tubular element [Fig. 1, #42] axially extends in the cavity of said second body [Fig. 1, #30], the second end of said tubular element [Fig. 1, #32] sealingly reaching beyond the top wall [Fig. 1, #54] of said second body [Fig. 1, #30], said second end [refer to annotated Fig. 1, #F below] being further configured to comprise a control and adjustment member [Fig. 5, #46, #52 & #50] for controlling and adjusting the axial movement of a plate [Fig. 7, #42] that is slidingly housed in said tubular element [Fig. 7, #32; Par. 23; “…a lead screw 46 coupled to a lead nut 48 located at the end of a drive rod 50 having a handle 52 at its opposite end. The rod 50 is made to rotate in a horizontal plane about the lead screw and nut system between two end positions (A, C) in such a way as to raise or lower the piston 42. …”], said plate [Fig. 7, #42] being adapted to form an underlying compartment in said tubular element [Fig. 7, #32], having a variable volume capacity [Fig. 7A-7C].

    PNG
    media_image1.png
    605
    720
    media_image1.png
    Greyscale

Bambi does not disclose an electric heating serpentine resistor accommodated in said cavities of said first and said second bodies, the terminals for power supply to said serpentine resistor coming out of the cavity of said second body. 
Coccia, much like Bambi, pertains to a coffee machine with a regulated dispenser. [abstract] 
Coccia discloses an electric heating serpentine resistor [Fig. 1, #20; as consistent with applicant’s own definition of the electrical heating resistor being a coil “…A coil-shaped heating resistor 13 is accommodated in the cavities 9 and 10…” [Page 5, Lines 10-15], The examiner interpreting the coil shaped electrical heating resistor as being a “serpentine” resistor.] accommodated in said cavities [Fig. 1, #12] of said first and said second bodies  [Fig. 1, #15 & #14, the terminals [refer to annotated Fig. 1, #A below] for power supply [Fig. 1, #22] to said serpentine resistor [Fig. 1, #20] coming out of the cavity [Fig. 1, #12] of said second body [Fig. 1, #14].

    PNG
    media_image2.png
    538
    718
    media_image2.png
    Greyscale

Coccia discloses the benefits of the serpentine heating resistor in that it has reduced power consumption while being able to dispense water suitable for the production of coffee of the desired type. [Par. 14] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the coffee machine as taught by Bambi in view of the heating resistor as taught by Coccia to further include electric heating serpentine resistor accommodated in said cavities of said first and said second bodies, the terminals for power supply to said serpentine resistor coming out of the cavity of said second body reduce power consumption while being able to dispense water suitable for the production of coffee of the desired type. [Par. 14]
As Per Claim 2, Bambi discloses wherein said control member [Fig. 5, #46, #52 & #50] comprises a knob [Fig. 5, #52] and a rod [Fig. 5, #50] that ends with said plate [Fig. 7, #42].
As Per Claim 3, Bambi discloses wherein said control member comprises a threaded stem [Fig. 5, #46] between said knob [Fig. 5, #48] and said rod [Fig. 5, #50], the threaded stem [Fig. 5, #46] being engaged with a mating thread formed in the inner wall of the tubular element [Fig. 5, #42; Par. 23; “…The upper portion of the piston 42 protrudes upwards from the body 32, through the cover 16, and ends with a lead screw 46 coupled to a lead nut 48 located at the end of a drive rod 50 having a handle 52 at its opposite end. The rod 50 is made to rotate in a horizontal plane about the lead screw and nut system between two end positions (A, C) in such a way as to raise or lower the piston 42….”; the reference clearly discloses that the upper portion of the piston (tubular member) ends with the lead screw 46, which as clearly shown in Figure 5, the upper portion of the tubular member (42) and the threaded stem (46) clearly mate, as if they did not mate, a mechanical connection would not have been made, rendering it inoperable.]
As Per Claim 4, Bambi discloses wherein the plate [Fig. 7, #42] is slidable [Fig. 7A-7C] in the tubular element [Fig. 7, #32] with a radial seal [Fig. 1, #41].











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9595. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/ERIN E MCGRATH/               Primary Examiner, Art Unit 3761